In the Matter of Debra Jermyn and on behalf of her children J.J. and J.J.















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-213-CV

IN THE MATTER OF
DEBRA JERMYN AND ON BEHALF
OF HER MINOR CHILDREN, J.J. AND J.J.

 

From the County Court at Law No. 2
Johnson County, Texas
Trial Court # D200100084
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Keith James Jermyn filed a notice of appeal on July 19, 2001.  The clerk’s record was filed
on September 18, 2001.  The reporter’s record was filed on November 1, 2001.  Jermyn’s brief
was due December 1, 2001.  The time has passed for Jermyn to file a brief, and he has not filed
a brief or a motion for extension of time to file the brief.
      On December 17, we informed Jermyn that this cause would be dismissed for want of
prosecution unless he or any party desiring to continue the appeal filed a response showing
grounds for continuing the appeal.  Tex. R. App. P. 38.8(a)(1).  We have not received a response.
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file a brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      We have not received any communication from Jermyn since September.  Accordingly, we
dismiss the appeal for want of prosecution.  Id. 38.8(a)(1).  Costs are taxed against Jermyn.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed January 23, 2002
Do not publish
[CV06]